CARTER, Judge.
A show cause was issued in this matter pursuant to the State of Louisiana’s motion to dismiss the appeal. The state contends that the case is not appealable.
Defendant was charged by separate bills of information with first offense DWI and speeding. See LSA-R.S. 14:98 and 32:61. The maximum aggregate penalty for violation of these offenses exceeds six months in jail and/or a $500 fine. See LSA-R.S. 14:98 B and LSA-R.S. 32:57 A. Since the charges were brought by separate bills of information, LSA-C.Cr.P. art. 493.1, which would limit the possible penalty to six months imprisonment and/or a $500 fine, is not applicable. See State v. Odell, 458 So.2d 1304, 1307 fn. 6 (La.1984). Therefore, this matter was triable by a jury and thus appealable. See LSA-Const. Art. I, § 19, and Art. V, § 10(A); LSA-C.Cr.P. art. 779.
For the above stated reasons, the motion to dismiss is denied.
MOTION DENIED.